DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-20 have been submitted for examination.
Claims 1-20 have been rejected.
Claim Interpretation – 35 U.S.C. 112, Sixth Paragraph
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 
Claim 8 recites a “read scanner configured”, “an error correction code decoder configured”, “a health manager configured”, “a data mover configured”, which indicates structure for performing the recited function.  Therefore, it is presumed that 35 U.S.C. 112, sixth paragraph is not invoked.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hahn United States Patent Application Publication 2021/0182166 hereinafter H .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regard to claims 1, 8
H discloses a method, comprising:
determining a bit error rate for a storage block of a plurality of storage blocks of a non- volatile memory array; (Paragraph 97)
determining a cross temperature metric for the storage block; (Paragraph 23)
changing a read scan interval in response to the cross temperature metric for the storage block satisfying a cross temperature threshold;  
(Paragraph 150) and relocating data of the storage block to a free storage block in response to the bit error rate satisfying a relocation threshold. (Paragraph 182)

H discloses the method of claim 1, wherein the non-volatile memory array comprises a plurality of memory die, each memory die comprising a temperature sensor 
(Figure 6; Item 106), the method further comprising:
determining that the storage block comprises a hottest memory die of the plurality of memory die based on a die temperature reported by each temperature sensor;(Paragraph 25) and changing a read scan interval in response to determining that the storage block comprises the hottest memory die.(Paragraph 25)
In regard to claims 3, 11
H discloses the method of claim 2, further comprising scheduling a read scan operation to start with the storage block when the read scan operation next executes.  (Paragraph 97)
In regard to claims 4, 12
 H discloses the method of claim 2, further comprising cooling the hottest memory die such that the die temperature drops to below a data retention die temperature threshold. (Paragraph 25)
In regard to claim 5
 H discloses the method of claim 1, determining a bit error rate for the storage block comprises sampling one or more logical pages of storage cells of the storage block, the sampled one or more logical pages of storage cells representative of the bit error rate for the storage block. (Paragraph 97)
In regard to claim 6

In regard to claim 7
H discloses the method of claim 1, wherein changing the read scan interval comprises reducing the read scan interval. (Paragraph 150)
In regard to claim 10
H discloses the apparatus of claim 8, further comprising an adjustment module configured to: iteratively attempt to read data of the storage block using a predetermined number of different read levels; and in response to successfully reading the data of the storage block via a last of the predetermined number of different read levels in the iterative attempts, determine a bit error rate for the data of the storage block read and reduce the read scan interval in response to the bit error rate satisfying the read bit error rate threshold. (Paragraphs 8) & (Paragraphs 115-119)
In regard to claim 13
H discloses the apparatus of claim 12, wherein the storage controller cools the hottest memory die by directing incoming write commands to one or more storage block that do not include the hottest memory die. (Paragraph 115)
In regard to claim 14
H discloses the apparatus of claim 12, wherein the storage controller cools the hottest memory die by directing the data mover to move data for each storage block that spans the hottest memory die to another plurality of storage blocks and temporarily stop using 
In regard to claim 15
H discloses an apparatus, comprising: a plurality of storage blocks; and a storage controller configured to: determine a storage block of the plurality of storage blocks having a bit error rate above a read bit error rate threshold; iteratively read data of the storage block using a predetermined number of different read levels; in response to successfully reading the data of the storage block via the iterative reads, changing one or more read levels of the storage block to one or more of the predetermined number of different read levels used to successfully read the data of the storage block; and increase a read scan frequency of the plurality of storage blocks in response to changing the one or more read levels. (Paragraphs 116 117)
In regard to claim 16
H discloses an apparatus of claim 15, further comprising a cross temperature manager configured to: determine a cross temperature metric for the storage block; and change the read scan frequency in response to the cross temperature metric for the storage block satisfying a cross temperature threshold. (Paragraphs 121-122)
In regard to claim 17
 H discloses the apparatus of claim 16, wherein the cross temperature manager determines the cross temperature metric by: determining a write temperature for the data of the storage block; determining a current temperature for the storage block; and setting the cross temperature metric as a difference between the write temperature and the current temperature. (Paragraph 109)

H discloses the apparatus of claim 15, wherein each storage block of the plurality of storage blocks spans a plurality of memory die, the apparatus further comprising a health manager configured to: in response to iteratively attempting to read the data of the storage block, determine that the storage block comprises a hottest memory die of the plurality of memory die based on a die temperature for each memory die the storage block spans; and change the read scan frequency in response to determining that the storage block comprises the hottest memory die. (Paragraph 25)
In regard to claim 19
H discloses the apparatus of claim 18, wherein the health manager is further configured to queue the storage block that includes the hottest memory die as a next storage block for a subsequent read scan operation. (Paragraph 49)
In regard to claim 20
H discloses the apparatus of claim 18, wherein the storage controller is configured to reconfigure the storage block to exclude the hottest memory die. (Paragraph 115)
                                                     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO 892. 
2021/0011631 The Seagate United States Patent Application Publication is relevant art to the present Application as it covers the cross temperature generated errors.
	Contact	

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bonzo Bryce can be reached 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.R./
/Amine Riad/
Primary Examiner